Exhibit 10.53

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (“Agreement”) is made and entered
into by Ronald Cooper, Employee ID No.: 1095601 (hereinafter referred to as
“Employee”), and Clear Channel Outdoor Holdings, Inc., (hereinafter referred to
as “CCOH”) in full and final settlement of any and all claims Employee may have
or hereafter claim to have against CCOH and all of its past, present and future
parents, subsidiaries and affiliates and their employees, officers, directors,
agents, insurers and legal counsel (hereinafter referred to as “Company”).

 

1. End of Employment.

1.1 Employee’s termination date will be no later than February 29, 2012
(“Termination Date”).

1.2 Aside from wages (including any Company match of 401K contributions payable
to Employee’s 401K account) for work performed during the last pay period ending
on the Termination Date (“Accrued Wages”), and Employee has been paid all earned
compensation through the Termination Date. The Company agrees to pay Employee
all Accrued Wages, less applicable federal and state withholding and all other
ordinary payroll deductions, including 401K contributions, within five
(5) business days of the Termination Date. .

1.3 Employee acknowledges that the Company has provided him with a COBRA
notification form setting forth his rights and responsibilities to continue
health insurance benefits for himself and his family covering medical, dental,
prescription drug and vision benefits at his expense, to the extent permitted by
the federal COBRA law, applicable state laws, and the insurance policies and
rules applicable to the Company.



--------------------------------------------------------------------------------

2. Consideration for Agreement from Company.

2.1 In return for this Agreement and in full and final settlement, compromise,
and release of all of Employee’s claims (as described in Section 4 below), CCOH
agrees to pay as severance to Employee the total amount of of Two Million Five
Hundred Forty-Seven Thousand Six Hundred Dollars and no/100 Cents
($2,547,600.00), (the “Severance Payment”), as follows:

(a.) Two Million One Hundred Sixty Two Thousand Five Hundred Dollars and no/100
Cents ($2,162,500.00), less applicable federal and state withholding and all
other ordinary payroll deductions, paid in a lump sum in accordance with
Section 2.2.

(b.) Three Hundred Eighty-Five Thousand One Hundred Dollars and no/100 Cents
($385,100.00), representing payment for the 2011 bonus (“2011 Bonus”), which
amount shall be less applicable federal and state withholding and all other
ordinary payroll deductions, including 401K contributions subject to the Company
match of 401K contributions, under the terms of the 401K plan, paid in a lump
sum in accordance with Section 2.2.

2.2 This payment will be made on CCOH’s next regularly scheduled payroll
processed following the expiration of the seven-day revocation period noted in
Section 5.7, and only if Employee does not revoke this Agreement. Employee
hereby acknowledges the sufficiency of this payment from Company.

2.3 If Employee violates any post-employment covenants of the Employment
Agreement signed by Employee and effective December 10, 2009 (the “Employment
Agreement”), and as set forth in Section 3.1 below, during any non-compete
period, as determined in Company’s sole reasonable discretion, Employee shall
forfeit any right to the pro-rata portion of Severance Payment, calculated
pursuant to Section 9(d) of the Employment Agreement.

 

2



--------------------------------------------------------------------------------

2.4 Each payment under this Agreement is a separate “payment” within the meaning
of Treasury Regulation Section 1.409A-2(b)(2)(iii). This Agreement shall be
interpreted in a manner consistent with Section 409A of the Code and the
regulations thereunder and the Clear Channel Outdoor Holdings, Inc., 2005 Stock
Incentive Plan, as amended.

 

3. Employment Agreement.

3.1 As a condition to receipt of the Severance Payments provided hereunder,
Employee agrees to comply with the following terms of the Employment Agreement:
Section 4 (Nondisclosure of Confidential Information); Section 5 (Non-Hire of
Company Employees – eighteen (18) months from Termination Date); Section 6
(Non-Interference - eighteen (18) months from Termination Date); Section 7
(Non-Competition – eighteen (18) months from Termination Date); Section 9(d)
(Violation of Post-Employment Covenants During Non-Compete Period); Section 10
(Ownership of Materials); Section 15 (Litigation and Regulatory Cooperation);
Section 17 (Dispute Resolution); and Section 18 (Confidentiality).

 

4. Employee’s Release of Claims.

4.1 Employee affirms that he has not filed, caused to be filed, and/or is not
presently a party to any claim, complaint, or action against Company in any
forum or form. As a material term of this Agreement, Employee attests that he
has given the Company written notice of any and all concerns he may have
regarding suspected ethical or compliance issues or violations on the part of
the Company or any of the Company employees. In addition, Employee affirms that
as of the Termination Date, subject to Section 1.2 and 1.3, he has been paid for
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which he may be entitled. Employee furthermore affirms that he has
no known workplace injuries or occupational diseases.

 

3



--------------------------------------------------------------------------------

4.2 Employee hereby irrevocably and unconditionally releases and forever
discharges Company from any and all claims, demands, causes of action, and
liabilities of any nature, both past and present, known and unknown, resulting
from any act or omission of any kind occurring on or before the date of
execution of this Agreement which arise under contract or common law, or any
federal, state or local law, regulation or ordinance. Employee understands and
agrees that Employee’s release of claims includes, but is not limited to, the
following: all claims, demands, causes of action and liabilities for past or
future loss of pay or benefits, expenses, damages for pain and suffering,
punitive damages, compensatory damages, attorney’s fees, interest, court costs,
physical or mental injury, damage to reputation, and any other injury, loss,
damage or expense or equitable remedy of any kind whatsoever.

4.3 Employee additionally hereby irrevocably and unconditionally releases and
forever discharges Company from any and all claims, demands, causes of action
and liabilities arising out of or in any way connected with, directly or
indirectly, Employee’s employment with Company or any incident thereof,
including, without limitation, his treatment by Company or any other person, the
terms and conditions of his employment, and any and all possible local, state or
federal statutory and/or common law claims, including but not limited to:

(a.) All claims which he might have arising under Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; The Civil Rights Act, 42
U.S.C. § 1981 and § 1988; Employee Retirement Income Security Act, as amended,
29 U.S.C. § 1001, et seq.; Americans with Disabilities Act of 1990, as amended,
42 U.S.C. § 12101, et seq.; The Family and Medical Leave Act of 1993, as
amended, 29 U.S.C. § 2601, et

 

4



--------------------------------------------------------------------------------

seq.; The Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; The
Older Worker Benefit Protection Act of 1990; The Immigration Reform and Control
Act, as amended; The Occupational Safety and Health Act, as amended; and/or the
Clear Channel Communications, Inc. Severance Pay Plan for Domestic Corporate,
Outdoor and Radio Division Employees;

(b.) All contractual claims for any wages or other employment benefits owed as a
result of Employee’s separation from Company other than claims under this
Agreement;

(c.) All claims arising under the Civil Rights Act of 1991, 42 U.S.C. § 1981a;
and,

(d.) All other claims, whether based on contract, tort (personal injury), or
statute, arising from Employee’s employment, the separation from that
employment, or any investigation and/or interview conducted by or on behalf of
Company.

4.4 Employee does not waive rights or claims which cannot be waived by law,
including, but not limited to the right to file a Charge with the Equal
Employment Opportunity Commission (“EEOC”), or its local or state equivalent, or
to participate in an agency investigation, although Employee does waive any
right to monetary recovery should the EEOC or other local, state or federal
administrative or governmental agency pursue claims against the Company on
Employee’s behalf.

4.5 The Parties agree that fifty percent (50%) of the Restricted Stock Units
(“RSUs”) granted pursuant to the CCOH 2005 Stock Incentive Plan, As Amended and
Restated, Incentive Restricted Stock Unit Award Agreement, effective as of
December 10, 2009, (“CCOH

 

5



--------------------------------------------------------------------------------

Restricted Stock Agreement”) have vested and that no other RSUs have vested or
will vest. Employee acknowledges and agrees that automatically and immediately
upon the Termination Date, all outstanding and unvested RSUs granted pursuant to
the CCOH Restricted Stock Agreement shall terminate.

4.6 The parties agree that fifty percent (50%) of the options granted pursuant
to the CCOH 2005 Stock Incentive Plan, As Amended and Restated, Incentive Stock
Option Agreement, (“CCOH Stock Option Agreement”) effective as of December 10,
2009, and Sixteen Thousand Six Hundred Sixty-Six (16,666) of the CCO Options
granted pursuant to the CCOH Stock Option Agreement, effective as of
December 10, 2010, have vested and that no other options have vested or will
vest. Employee acknowledges and agrees that automatically and immediately upon
the Termination Date, all outstanding and unvested options granted pursuant to
any CCOH Stock Option Agreement shall terminate, and the vested portion of
options granted pursuant to the CCOH Stock Option Agreement shall be exercisable
for ninety (90) days from the Termination Date.

4.7 The parties agree that fifty percent (50%) of the options granted pursuant
to the CC Media Holdings, Inc. Incentive Stock Option Agreement, effective as of
December 10, 2009, (“CCMH Stock Option Agreement”) have vested and that no other
options have vested or will vest. Employee acknowledges and agrees that
automatically and immediately upon the Termination Date, all outstanding and
unvested options granted pursuant to CCMH Stock Option Agreement shall
terminate, and the vested portion of options granted pursuant to the CCMH Stock
Option Agreement shall be exercisable for ninety (90) days from the Termination
Date.

4.8 Employee does not waive rights or claims that arise following the execution
of this Agreement.

 

6



--------------------------------------------------------------------------------

5. Other Understandings, Agreements, and Representations.

5.1 Employee agrees that this Agreement binds him and also binds his spouse,
children, heirs, executors, administrators, assigns, agents, partners,
successors in interest, and all other persons and entities in privity with him.

5.2 Employee promises and represents that he will not make or cause to be made
any derogatory, negative or disparaging statements, either written or verbal,
about Company. Company agrees to use reasonable best efforts to cause its
management employees who worked with Employee, its officers, its directors, and
its significant investors and other affiliates, not to make or cause to be made
any derogatory, negative or disparaging statements, either written or verbal,
about Employee.

5.3 Prior to execution of this Agreement, Employee shall return to Company all
property belonging to Company that the Employee possesses or has possessed but
has provided to a third party, including but not limited to, all equipment or
other materials and all originals and copies of Company documents, files,
memoranda, notes, computer-readable information (maintained on disk or in any
other form) and video or tape recordings of any kind other than personal
materials relating solely to the Employee. Employee warrants and represents that
Employee has not retained, distributed or caused to be distributed, and shall
not retain, distribute or cause to be distributed, any original or duplicates of
any such property specified in this Section.

5.4 This Agreement contains the entire understanding between Employee and
Company and supersedes all prior agreements and understandings relating to the
subject matter of this Agreement. This Agreement shall not be modified, amended,
or terminated unless such modification, amendment, or termination is executed in
writing by Employee and an authorized representative of Company.

 

7



--------------------------------------------------------------------------------

5.5 Any disputes that relate in any way to the provisions of this Agreement
shall be resolved by binding arbitration. The arbitration shall proceed in
accordance with the National Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (“AAA”) in effect at the time
the claim or dispute arose, unless other rules are agreed upon by the parties.
Unless otherwise agreed to by the parties in writing, the arbitration shall be
conducted by one arbitrator who is a member of the AAA or any comparable
arbitration service, and who is selected pursuant to the methods set out in the
Employment Arbitration Rules and Mediation Procedures of the AAA, or other rules
as the parties may agree to in writing. Company will pay the actual costs of
arbitration excluding attorneys’ fees. Each party will pay its own attorneys
fees and other costs incurred by their respective attorneys.

5.6 Employee may take up to twenty-one (21) days from receipt of this Agreement
to decide whether to accept this Agreement. Employee may actually accept and
sign this Agreement at any time within this 21-day period, but Employee is not
required to do so by Company. If Employee has not signed this Agreement as of
the 22nd day after receipt, this severance offer is revoked by Company. In
deciding whether to accept the terms of this Agreement, Employee is also advised
that he may revoke the Agreement up to seven (7) days following its execution,
in which case the Company shall be released from its obligations hereunder.

5.7 In further consideration for this Agreement, Employee agrees that for a
period of no less than sixty (60) days following the Termination Date, Employee
will be available on a reasonable basis, for up to ten (10) hours per week, to
provide such services as may be reasonably requested by the Company to assist in
the transition of functions related to his position with Company.

 

8



--------------------------------------------------------------------------------

5.8 As a former officer and employee of the Company, (a) Employee is covered
under the indemnification provisions in the Amended and Restated Bylaws of Clear
Channel Outdoor Holdings, Inc. in effect as of the date hereof (the “A&R
Bylaws”) subject to the terms and provisions of such A&R Bylaws; and
(b) Employee is covered under Company’s present Director and Officer Liability
Insurance policies and shall be covered in the future to the same extent and in
a manner consistent with the coverage provided to similarly situated officers
and employees under Company’s future Director and Officer Liability Insurance
policies, in each case under this subparagraph (b), for any covered acts
occurring during Employee’s official duties while and in the course and scope of
Employee’s employment with Company.

5.9 Notice Regarding Attorney: Employee is hereby advised to consult with an
attorney of his choice, at his expense, before signing this Agreement.

5.10 Unless otherwise specified or required by statute in a particular
jurisdiction which expressly pertains to an employment relationship (e.g., wage
payment timing, tax withholding, etc.), all construction and interpretation of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to principles of conflicts of law.

5.11 Employee agrees that, if any section or clause of this Agreement should be
found invalid or unenforceable, it shall be severed and the remaining sections
and clauses enforced in accordance with the intent of this Agreement.

5.12 Employee represents and certifies that he (1) has received a copy of this
Agreement for review and study and has had ample time to review it before
signing; (2) has read

 

9



--------------------------------------------------------------------------------

this Agreement carefully; (3) has been given a fair opportunity to discuss and
negotiate the terms of this Agreement; (4) understands its provisions; (5) has
been advised to consult with an attorney; (6) has determined that it is in his
best interest to enter into this Agreement; (7) has not been influenced to sign
this Agreement by any statement or representation by Company not contained in
this Agreement; and (8) enters into this Agreement knowingly and voluntarily.

5.13 This Agreement must be delivered to: Kimberly Wray, HR Services Director,
Clear Channel Management Services, Inc., 200 East Basse Road, San Antonio, Texas
78209, or via facsimile to (210) 832-3190, within the time specified herein in
order to be effective.

 

ACCEPTED AND AGREED:                 RONALD COOPER Date: 1/20/2012    

    /s/ Ronald Cooper

    CLEAR CHANNEL OUTDOOR HOLDINGS, INC. Date: 1/23/2012     By:  

/s/ Robert H. Walls, Jr.

    Name:   Robert H. Walls, Jr.     Title:   Executive VP & General Counsel

APPROVED BY LEGAL: JCT

 

10